Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (WO 2016/158627, US 2018/0021524 A1 used as translation) in view of Perche et al. (US 2016/0243315 A1).
With regard to claim 1, Takemoto teaches a needle protection device for a pre-filled syringe with staked needle, the device comprising: - a blocking mechanism, comprising means for fastening to a syringe body (Figs. 2-4 member 30 is fastened to the syringe), - a needle shield, into which the needle can be driven (Fig. 3 member 46), - an after-use safety system, comprising a sleeve defining a central axis along which it is movable and means for elastically loading the sleeve in a forward direction in which it is able to cover the needle (Fig. 2 member 32, see transition from Fig. 9-11), wherein the sleeve comprises an outer tube and a coaxial inner tube (Figs. 2-4 inner tube 48 outer tube 32) and wherein the outer tube is arranged so as to cooperate with the blocking mechanism (Fig. 3), while the inner tube is detachable from the outer tube and axially connected in translation with the needle shield ([0064]).  Regarding the limitation that the inner and outer tubes are manufactured in one piece by injection molding, the applicant is advised that patentability of a product does not depend on its method of production.  If the 
With regard to claim 2, see Reference Figure 1 below, the collar is positioned axially in a longitudinal direction between the blocking mechanism and the distal end of the inner tube.

    PNG
    media_image1.png
    1014
    472
    media_image1.png
    Greyscale


With regard to claim 5, see the distal end of 48 in Fig. 3.
With regard to claim 6, see Reference Figure 2 below, the minimum outer diameter of the tube is formed at the intersection of members 56 which is smaller than the outer diameter of 30.

    PNG
    media_image2.png
    1047
    414
    media_image2.png
    Greyscale


With regard to claim 9, see fins 56 (Fig. 2).
With regard to claim 10, see Fig. 3 with syringe 12 and needle 16, further see the rejection of claim 1 above.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (WO 2016/158627, US 2018/0021524 A1 used as translation) and Perche et al. (US 2016/0243315 A1) as applied to claim 1 above, and further in view of Roberts et al. (US 2013/0296798 A1).
With regard to claim 7, Takemoto teaches a device substantially as claimed.  Takemoto does not disclose the inner tube is opaque and the outer tube is transparent.  However, Roberts et al. teach a syringe with a needle protection system in which the outer member is transparent and the inner member is opaque, this prevents the user form seeing the needle but allows the user to visualize operation ([0021], [0120], Fig. 2 member 1.2 is opaque and member 1.1 is transparent).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an inner opaque member and outer transparent member in Takemoto as Roberts et al. teach this is beneficial for shielding the needle from view while still allowing the user to visualize operation.

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.  Regarding the combination of Takemoto and Perche, Applicant has argued that because Takemoto discloses that member 48 is inserted through member 32 and that due to the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783